Citation Nr: 1009606	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-10 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
diabetes mellitus, type II, to include as due to inservice 
exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  

At a November 2009 Board hearing, the Veteran submitted 
additional evidence consisting of a copy of a letter that he 
wrote to his family in May 1969 with a waiver of his right to 
have the RO readjudicate his claim with the additional 
evidence.  See 38 C.F.R. § 20.1304(c) (2009).

As discussed in the decision below, the Board has reopened 
the issue of entitlement to service connection for diabetes 
mellitus, type II.  The issue of entitlement to service 
connection for diabetes mellitus, type II is addressed in the 
remand portion of the decision below, and is remanded to the 
RO via the Appeals Management Center in Washington, D.C.



FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
diabetes mellitus, type II was denied by a February 2004 
rating decision.  Although provided notice of this decision 
that same month, the Veteran did not perfect an appeal 
thereof.

2.  Evidence associated with the claims file since the 
February 2004 RO decision is new and material and raises a 
reasonable possibility of substantiating the claim for 
entitlement to service connection for diabetes mellitus, type 
II.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for diabetes mellitus, type II, is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Without deciding whether the notice and development 
requirements have been satisfied in the present case, the 
Board is not precluded from adjudicating the issue of whether 
new and material evidence has been submitted to reopen the 
claim for entitlement to service connection for diabetes 
mellitus, type II.  This is so because the Board is taking 
action favorable to the Veteran by reopening the claim for 
service connection for the disorder at issue.  As such, this 
decision poses no risk of prejudice to the Veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claim for entitlement to 
service connection for diabetes mellitus, type II.  

The Veteran's initial claim for entitlement to service 
connection for diabetes mellitus, type II, was denied by the 
RO in a February 2004 rating decision because the evidence 
did not show that the Veteran's diabetes mellitus was 
incurred during service or that he was exposed to herbicide 
agents during service.  The Veteran was notified of this 
decision in February 2004, and he did not perfect an appeal 
thereof.  Accordingly, the RO's February 2004 rating decision 
is final based on the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  

In November 2005, the Veteran filed the present claim to 
reopen the issue of entitlement to service connection for 
diabetes mellitus, type II.  In a June 2006 rating decision, 
the RO denied the Veteran's claim to reopen the issue of 
entitlement to service connection for diabetes mellitus 
because the evidence received was not new and material.  The 
Veteran filed a timely notice of disagreement, and perfected 
his appeal of the RO's June 2006 decision.

Although the RO determined that new and material evidence was 
not presented to reopen the claim of entitlement to service 
connection for diabetes mellitus, this decision is not 
binding on the Board.  Thus, the Board must first decide 
whether evidence has been received that is both new and 
material to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) 
(Board reopening is unlawful when new and material evidence 
has not been submitted).  Consequently, the Board will 
adjudicate the question of whether new and material evidence 
has been received, furnishing a complete explanation as to 
its reasons and bases for such a decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the February 2004 
rating decision is the last final disallowance of the 
Veteran's claim, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

The relevant evidence of record at the time of the February 
2004 rating decision consisted of the Veteran's service 
treatment records, some service personnel records, and VA 
examinations.  Although the Veteran's service treatment 
records reveal that he was treated for "low equilibrium," 
vertigo, and dizziness with a diagnosis of labyrinthitis, the 
service treatment records are negative for any findings or 
diagnoses of diabetes mellitus, type II.  The Veteran's 
service personnel records reflect that he served in the 
Ryukyu Islands from April 1969 to September 1970, and that 
his military occupational specialty was jet engine aircraft 
mechanic.  They do not reveal that the Veteran was exposed to 
herbicide agents during service.  An August 1993 VA general 
examination notes a diagnosis of diabetes mellitus, and that 
the Veteran was on insulin therapy.  In July 2003, the 
Veteran underwent a QTC examination.  After reviewing the 
Veteran's medical records and the other evidence of record 
and after conducting a historical and clinical examination, 
the examiner concluded that the Veteran's diabetes mellitus 
was "more likely than not due to hereditary."  An August 
2003 QTC examination reflects diagnoses of pseudophakia, post 
capsulotomy, and diabetic retinopathy.  

Since its February 2004 rating decision, the RO has received 
private treatment records, letters, and opinions; additional 
service personnel records; VA treatment records; a report 
from the U.S. Armed Services Center for Unit and Records 
Research (CURR); an email from the Compensation and Pension 
Policy Staff; and copies of letters that the Veteran sent to 
his family during his time in Okinawa.  The additional 
service personnel records are negative for any indication 
that the Veteran was exposed to herbicide agents during 
service or that he had diabetes mellitus during service.

In an October 2002 letter which was received by the RO in 
February 2004, M.T., M.D. reported that the Veteran's 
"diabetes is certainly temporarily associated with his 
service activity."  Dr. M.T. also stated that diabetes was 
first diagnosed in 1973, but that diabetes mellitus may be 
present but undiagnosed for several years prior to its 
clinical detection.  Dr. M.T. concluded that he supported the 
Veteran's request for service connection for diabetes based 
on the long duration of his condition and its close temporal 
onset to discharge from service.

In a January 2006 VA treatment record, the Veteran reported 
that he had service in Okinawa from April 1969 through 
October 1970, and that he flew on one medical evacuation 
mission to DaNang where he remained for three to four hours.  
He stated that he disembarked from the aircraft and was 
involved in ground refueling activity.  He noted that he also 
believed he may have come in contact with Agent Orange as it 
was being transported to Vietnam since he worked on the 
flight line servicing C-141 cargo planes.  VA treatment 
records from October 2005 through February 2006 and private 
medical treatment records from S. M., M.D. from June 2005 
through April 2006 reflect diagnoses of and treatment for 
diabetes mellitus.  In a December 2006 statement, S.M., M.D. 
reported that the Veteran had a history of exposure to Agent 
Orange by military history, and that he currently had adult 
onset insulin dependent diabetes with complications.  A 
September 2004 examination from D.O., M.D. reflects a 
diagnosis of diabetes with questionable control.  A January 
2007 letter from Dr. D.O. notes that the Veteran had poorly 
controlled diabetes.  

A January 2008 email to the RO from the Compensation and 
Pension Policy Staff reveals that the listing of herbicide 
use and test sites outside Vietnam provided by the Department 
of Defense does not contain any names of participants or any 
references to routine base maintenance activities, and that 
such small scale herbicide applications would not have been 
compiled into a list and records of such activity have not 
been kept.  The email also indicates that the Department of 
Defense list does not show any use, testing, or storage of 
herbicides in Okinawa and that there is no scientific data 
which shows that working on an aircraft which previously 
landed in Vietnam is associated with Agent Orange Exposure.  

The Veteran has also submitted copies of numerous letters to 
his family dated during the time that he was in Okinawa.  
While the majority of these letters do not pertain to the 
issue at hand, in a May 1969 letter, the Veteran wrote that 
there was a sticky green coating on some of the planes that 
he was working on, and that the green coating was only on 
planes that came from Vietnam.  In addition, in a July 1969 
letter, the Veteran stated that all of the troops came from 
Vietnam in C-141's and that they were coming in every day.  
In a June 1970 letter, the Veteran wrote that he had several 
attacks of loss of balance, and that he underwent skull x-
rays and a blood test.  

A February 2008 letter from CURR reflects that they were 
unable to document that Agent Orange was sprayed, stored, or 
transported at Kadena Air Force Base, Okinawa.  They were 
also unable to document that the Veteran was exposed to 
herbicides while stationed at Kadena Air Force Base and that 
the Veteran was exposed to Agent Orange while servicing 
aircraft.

During a November 2009 hearing before the Board, the Veteran 
testified that he was exposed to herbicide agents when he 
worked on planes that were transitioning between Vietnam and 
the United States.  He reported that he worked as a ground 
crew member who was assigned to an organizational maintenance 
squadron which serviced aircraft in and out of Kadena Air 
Force Base on their way to and from Vietnam.  He noted that, 
during his time at Kadena Air Force Base, he serviced closed 
to 2,000 C-141's and that roughly 200 of them had a coating 
of green sticky slime on the skin and the wheels, and that he 
had to touch the slime with his hands.  He acknowledged that 
he did not know that the green slime was Agent Orange, but 
noted that he saw a container labeled herbicides onboard a C-
141.  He stated that diabetes mellitus was not diagnosed 
during service, but that he believed he had symptoms of 
diabetes during service.  Specifically, he reported that he 
had weakness and dizziness and that he fell on the tarmac two 
or three times "just after drinking a straight Diet Coke 
with sugar."  He noted his belief that these symptoms were, 
in fact, due to diabetes mellitus.  He also reported that, 
during service, a physician told him that he might have 
diabetes.  The Veteran's representative noted that the 
Veteran was treated for diabetes in March 1973, but that the 
records from that doctor were no longer available.  The 
Veteran's representative also indicated that the Veteran was 
treated in the 1970's and 1980's by Dr. Hill in Marlboro, 
Massachusetts and by Dr. D.H. in Winchendon, Massachusetts, 
and that they would try to obtain those medical records.

Last, the Veteran submitted copies of treatment records from 
Winchendon Health Center and Heywood Hospital from February 
2002 through August 2003 including treatment by D.H., M.D..  
The treatment records reflect diagnoses of and treatment for 
diabetes mellitus from February 2002 through August 2003.

Comparing the evidence received since the RO's February 2004 
decision to the previous evidence of record, the Board finds 
that the additional evidence submitted includes evidence 
which is new and material to the issue of entitlement to 
service connection for diabetes mellitus, type II, to include 
as due to inservice exposure to herbicide agents.  The newly 
submitted medical evidence includes an October 2002 letter 
from M.T., M.D. who opined that the Veteran's "diabetes is 
certainly temporarily associated with his service activity" 
and that he "would support [the Veteran's] request for 
service connection for his diabetes, in particular based on 
the long duration of his condition and its close temporal 
onset to discharge from the military."  This evidence tends 
to show that the Veteran's current diabetes may be directly 
related to his active duty service.  In addition, a January 
2006 VA treatment record reflects that the Veteran reported 
that he was physically on the ground in Vietnam during his 
active duty service.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992) (holding that in determining whether evidence is 
new and material, the credibility of the evidence is 
presumed).  Dr. M.T.'s October 2002 letter and the Veteran's 
statements in January 2006 are new because they were not 
considered by the RO at the time of the February 2004 rating 
decision.  In addition, they are both material.  The February 
2004 rating decision denied the Veteran's claim because the 
evidence did not show that diabetes mellitus was incurred 
during service or that the Veteran was exposed to herbicide 
agents during service.  Dr. M.T.'s letter indicates that the 
Veteran's diabetes mellitus may be directly related to 
service; thus, it is material to his claim and raises a 
reasonable possibility of substantiating the claim.  The 
Veteran's January 2006 statement that he was physically in 
Vietnam is material to the issue of whether he is entitled to 
service connection on a presumptive basis, and reflects that 
he may have been physically on the ground in Vietnam during 
his service, which would afford him the benefit of being 
found presumptively exposed to herbicide agents.  Thus, this 
statement is also material to his claim and raises a 
reasonable possibility of substantiating the claim.  For the 
foregoing reasons, the Board concludes that new and material 
evidence has been submitted, and the claim for service 
connection for diabetes mellitus, type II, is reopened.

	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for diabetes mellitus, type 
II, is reopened; the claim is granted to this extent only.


REMAND

With respect to the merits of the Veteran's claim for 
entitlement to service connection for diabetes mellitus, type 
II, remand is required for adjudication on the merits, in 
order to avoid prejudice to the Veteran.  Bernard, 4 Vet. 
App. at 394 (holding that where RO has not considered the 
reopened claim on a direct basis, the Board must consider 
whether there would be prejudice to the veteran if it 
proceeded to adjudicate the merits of the claim).  
Accordingly, in order to afford the Veteran the opportunity 
to make additional argument and submit any additional 
evidence, remand is required.

In addition, the Veteran has submitted additional evidence 
pertinent to his claim which has not previously been 
considered by the RO in the adjudication of the his claim 
herein.  Specifically, in December 2009, the Veteran 
submitted private treatment records from February 2002 
through August 2003.  A waiver of RO consideration of this 
evidence is not currently of record.  Accordingly, the Board 
must return this case to the RO for consideration of the 
additional evidence and the issuance of a supplemental 
statement of the case.  See 38 C.F.R. § 19.31 (2009).

Accordingly, the case is remanded for the following action:

After conducting any development that may 
be indicated by the reopening of the claim 
for entitlement to service connection for 
diabetes mellitus, type II, to include as 
due to inservice exposure to herbicide 
agents, the RO must adjudicate the 
Veteran's claim on the merits.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto.  The appeal must then be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


